454 So. 2d 612 (1984)
Bob GLICKMAN a/K/a Bob Glick, Appellant,
v.
Alan POTAMKIN, Appellee.
No. 83-2858.
District Court of Appeal of Florida, Third District.
July 3, 1984.
Rehearing Denied September 7, 1984.
*613 Frederick C. Sake, Miami, for appellant.
Paige & Catlin and William M. Tuttle, II, Miami, for appellee.
Before HUBBART, NESBITT and BASKIN, JJ.
BASKIN, Judge.
In a defamation action, the affirmative defenses of truth, good motive and qualified privilege present factual questions for resolution by the jury. See Curtis Publishing Co. v. Fraser, 209 F.2d 1 (5th Cir.1954); Lewis v. Evans, 406 So. 2d 489 (Fla.2d DCA 1981); Drennen v. Westinghouse Electric Corp., 328 So. 2d 52 (Fla. 1st DCA 1976). Because appellant asserted these defenses, we find that the trial court erred in granting summary judgment. Holl v. Talcott, 191 So. 2d 40 (Fla. 1966).
Reversed and remanded.